Exhibit 23.2 BDO Kontroll Cim: 1126 Budapest, Nagy Jeno Konyvvizsgalo es Adotanacsado Kft. Postafiok: 1531 Budapest, Pf. 83. Telefon: (+36-1) 235-3010, 235-3090 Telefax: (+36-1) 266-6438 E-mail: office@bdo.hu CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form SB-2 of our report dated December20, 2007, relating to the financial statements of Vidatech Technological Research and Development, LLC. as of December31, 2006 for year then ended, which appears in such Registration Statement. We also consent to reference to us under the heading Experts in such Registration Statement. Dated: December 20, 2007. Budapest, Hungary / s/ Ferenc Baumgartner / s/ Andras Nagy Ferenc Baumgartner Andras Nagy General Manager Registered Auditor BDO Kontroll Ltd. BDO Kontroll Ltd.
